                  Case 4:19-cv-06777-SBA Document 35 Filed 02/21/20 Page 1 of 3



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant
 5 INN AT JACK LONDON SQUARE, LLC
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
                                  NORTHERN DISTRICT OF CALIFORNIA
 8
 9 THERESA BROOKE, a married woman )                    Case No. 4:19-cv-06777-SBA

10 dealing with her sole and separate claim, ))         NOTICE OF MOTION AND MOTION
                                                        TO DISMISS FIRST AMENDED
11                            Plaintiff,        )       COMPLAINT
                   vs.                          )
12                                              )
                                                )       Date: April 8, 2020
13 a California limited liability company, dba ))
   INN  AT  JACK   LONDON       SQUARE,   LLC,          Time: 2 p.m.
                                                        Courtroom: TBD
14 Z Hotel Jack London Square,                  )
                                                )
                                                        Oakland Courthouse

15 __________________________________ ))
                              Defendant.                NO ORAL ARGUMENT UNLESS
                                                        REQUESTED BY THE COURT
16
17                                                      Complaint filed: October 23, 2019
18
19
20
21
22
23
24
25
26
27
28

     Notice of Motion and Motion to Dismiss Complaint
                  Case 4:19-cv-06777-SBA Document 35 Filed 02/21/20 Page 2 of 3



 1 TO PLAINTIFF AND HER ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that on April 8, 2020, at 2 p.m. in Courtroom to be
 3 determined of the Northern District of California Federal Court, Oakland Division,
 4 Defendant INN AT JACK LONDON SQUARE, LLC hereby will move this Court for an
 5 Order dismissing the Complaint for lack of standing and failure to state a claim, pursuant to
 6 Fed. R. Civ. P. 12(b)(1) and (6).
 7           This motion is brought on the grounds that THERESA BROOKE (“Plaintiff”) lacks
 8 sufficient Article III standing to bring the claims asserted in the complaint and fails to
 9 allege sufficient facts to support standing under the Unruh Act and Disabled Persons Act
10 claims.
11           This motion is based on this Notice of Motion and Motion, the Memorandum of
12 Points and Authorities filed herewith, the pleadings and papers on file herein, and upon
13 such other matters as may be presented to the Court at the time of the hearing, if any.
14                                          Respectfully Submitted,
15                                          STILLMAN & ASSOCIATES
16
17 Dated: February 21, 2020                 By:_____________________
                                                  Philip H. Stillman, Esq.
18                                          Attorneys for defendant INN AT JACK LONDON
                                            SQUARE, LLC
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                  -1-
                  Case 4:19-cv-06777-SBA Document 35 Filed 02/21/20 Page 3 of 3



 1                                       PROOF OF SERVICE
 2           I, the undersigned, certify under penalty of perjury that on February 21, 2020 or as
 3 soon as possible thereafter, copies of the foregoing Motion to Dismiss and Memorandum of
 4 Points and Authorities was served electronically by the Court’s ECF notice to all
 5 persons/entities requesting special notice or otherwise entitled to the same.
 6                                           By: /s/ Philip H. Stillman
                                               Attorneys for INN AT JACK LONDON SQUARE,
 7                                           LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                    -1-
